 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
           DONALD H. TURPIN,
 8                                Petitioner,
                                                           C18-474 TSZ
 9            v.
                                                           ORDER
10         RON HAYNES,
11                                Respondent.

12
           Having reviewed Petitioner’s Petition for Writ of Habeas Corpus, docket no. 5, the
13
     Report and Recommendation of United States Magistrate Judge Brian A. Tsuchida,
14
     docket no. 26, Petitioner’s Objections to the R&R, docket no. 27, Respondent’s
15
     Response, docket no. 28, and the balance of the record, the Court ORDERS as follows:
16
                 1. The Court ADOPTS the Report and Recommendation.
17
                 2. Petitioner’s 28 U.S.C. § 2254 habeas petition is DISMISSED with
18
                    prejudice and Petitioner’s application to proceed in forma pauperis is
19
                    DENIED.
20
                 3. Petitioner is DENIED issuance of a certificate of appealability.
21

22

23

     ORDER - 1
 1               4. The Clerk shall send a copy of this Order to the parties and to Judge

 2                  Tsuchida.

 3         Dated this 14th day of February, 2019.

 4

 5

 6
                                                       A
                                                       Thomas S. Zilly
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
